Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiles (US 20060078136, IDS 4/8/20).
	Regarding claim 1, Stiles teaches a loudspeaker arrangement comprising: an enclosure (first enclosed air volume 216, Stiles, [0040], fig 7); at least one loudspeaker mounted in a wall of the enclosure and operable to produce sound waves (active transducer 224, Stiles, [0041], fig 7); a first passive radiator (first diaphragm 234, Stiles, [0042], fig 7) mounted in a first wall   of the enclosure (first diaphragm 234 mounted in  opening of first side baffle 208, Stiles, [0040], [0042], fig 7); a second passive radiator (second diaphragm 238, Stiles, [0042], fig 6) mounted in a second wall of the enclosure (second diaphragm 238 mounted in opening of second side baffle 210, Stiles, [0040], [0042], fig 7); and a connecting element connecting the first passive radiator to the second passive radiator (first and second diaphragms are coupled by rod 242, Stiles, [0042], fig 6).

	Regarding claim 10, Stiles teaches the loudspeaker arrangement of claim 1, wherein the first passive radiator comprises a first membrane and and the second passive radiator comprises a second membrane (diaphragms, Stiles, [0041], figs 6 & 7).
Regarding claim 11, Stiles teaches the loudspeaker arrangement of claim 10, wherein each of the first membrane and the second membrane is coupled to the enclosure by means of a flexible suspension that is operable to enable movement of the membranes (suspension compliance; i.e. “compliance” means flexibility, Stiles, [0043]).
Regarding claim 15, Stiles teaches the loudspeaker arrangement of claim 1, wherein the connecting element extends through an inside of the enclosure (242, Stiles, fig 6).
Regarding claim 17, Stiles teaches the loudspeaker arrangement of claim 1, wherein the first passive radiator and the second passive radiator form a pair of passive radiators mounted in opposing walls of the enclosure (208 & 210, Stiles, fig 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles.

Although Stiles does not explicitly teach the feature the loudspeaker arrangement further comprises at least one additional pair of passive radiators, Stiles teaches a similar enough embodiment with comparable passive radiators to figs 6 and 7 in figures 19 and 21 of Stiles where 368 and 370 compare to the first pair of passive radiators (Stiles, [0056], fig 19) and they’re clearly combined with a second pair of passive radiators in figure 21 (Stiles, [0059], fig 21) and it would have been obvious to one of ordinary skill in the art to have an additional pair of passive radiators since doing so is the use of a known technique to improve a similar system (in the same prior art reference) in the same way.
Regarding claim 5, Stiles teaches the loudspeaker arrangement of claim 1.
Although Stiles does not explicitly teach the feature wherein the connecting element comprises a first connecting rod and a second connecting rod, the claims is broad and it would have been obvious to one of ordinary skill in the art that there are many modifications that would fall within the broad scope of the claim language such as using rod composed of two or more thinner rods in parallel or two rods screwed together at the ends to allow manufacture of two or more smaller rods with the motivation of making the manufacturing more economical.
Regarding claim 12, Stiles teaches the loudspeaker arrangement of claim 10.
 Although Stiles does not explicitly teach the feature wherein each of the first membrane and the second membrane is fixed to the enclosure by at least one of: a glue; or an adhesive, the examiner takes official notice that it was well-known and obvious to glue loud speakers (and obvious for passive radiators as well).
Regarding claim 13, Stiles teaches the loudspeaker arrangement of claim 1.
Although Stiles does not explicitly teach the feature wherein the first passive radiator has substantially the same mass as the second passive radiator, the examiner takes official notice that it was well-known and obvious to use a pair of passive radiators with substantially the same mass.
Regarding claim 14, Stiles teaches the loudspeaker arrangement of claim 1.
Although Stiles does not explicitly teach the feature wherein the first passive radiator has substantially the same size as the second passive radiator, the examiner takes official notice that it was well-known and obvious to use a pair of passive radiators with substantially the same size.
Regarding claim 16, Stiles teaches the loudspeaker arrangement of claim 1.
Although Stiles does not explicitly teach the feature wherein the loudspeaker arrangement is mounted in a vehicle, the examiner takes official notice that it was well-known and obvious to use a passive radiator system in a vehicle.

Allowable Subject Matter
Claims 2, 6-9, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter Claims 2, 6, 8, and 18 each recite configurations of the connected pair of passive radiators which are contradictory to the rigidly coupled passive radiators of Stiles (Stiles, [0042]). The prior art does not teach or fairly suggest arriving at the claimed invention as specifically recited in claims 2, 6, 8, and 18. The remaining objected claims require all the limitations of one of claims 2, 6, 8, and 18 and overcome the prior art for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651